Citation Nr: 1814380	
Decision Date: 03/09/18    Archive Date: 03/19/18

DOCKET NO.  13-01 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Evaluation of post-traumatic stress disorder (PTSD), rated at 10 percent prior to April 23, 2013 and rated at 30 percent thereafter.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Arnold, Associate Counsel






INTRODUCTION

The Veteran served on active duty from March 1982 to October 1991.  

This matter came before the Board of Veterans Appeals (Board) on appeal from August 2010 and March 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington. 

The RO issued a rating decision in March 2014 that increased the Veteran's PTSD rating to 30 percent, effective April 23, 2013.  Because that decision constituted a partial grant of benefits sought on appeal, the issue of higher evaluations remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Veteran requested a Video Conference hearing and one was scheduled for September 1, 2016.  However, the Veteran canceled the hearing and subsequently cancelled the hearing request.  His representative submitted an informal hearing presentation in January 2018.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is necessary prior to adjudicating the issue on appeal.  

The Veteran's VA treatment records from April 2013 note that the Veteran felt "on edge" and that the Veteran's mood was sad and angry and that he was dealing with the loss of a friendship.  The Veteran did not report suicidal or homicidal ideation.  However, later VA treatment records from the same month note passive suicidal ideation with no plan or intent and that that Veteran stated that "life is not worth living and I am worthless."  The provider noted that the Veteran had significant feelings of depression, anger and loss since the loss of a friendship.  In May 2013, a VA mental health note indicates that the Veteran again denied suicidal or homicidal ideation but endorsed depression and anxiety.  In December 2013, a VA mental health note states that a friend of the Veteran's called to report the Veteran tried to hang himself due to overwhelming financial problems.  January 2014 VA treatment notes indicate that the Veteran had not continued treatment after his May 2013 visit.

The Veteran had a VA PTSD examination in March 2014, which the Board notes was silent for any discussion of suicidal ideation or attempts.  The Veteran reported mild ongoing PTSD symptoms and reported that he was not currently receiving mental health treatment.  He endorsed reported difficulty feeling close to others, avoidance of traumatic stimuli, irritability and sleep disturbance.  He also reported that he lived with his mother, saw friends twice a week and saw his siblings and that he goes fishing.  He was employed and reported no problems at work.  The examiner noted that the Veteran was well groomed and that he smiled and laughed and that his affect was normal.  He reported no hallucinations or delusions and was logical and goal directed.  Based upon the examination and review of the medical records, the examiner found occupational and social impairment due to mild or transient symptoms or symptoms that affect only during periods of significant stress or controlled by medication, consistent with a 10 percent disability rating.

Given the conflicting medical evidence of record, the Board finds that the current state of the Veteran's disability is unclear.  While the Veteran's April 2013 suicidal ideation and December 2013 suicide attempt indicate an increase in symptoms, the March 2014 VA examination, only a few months later, found only mild symptoms, indicated that the Veteran was able to continue his employment and is silent for reports of suicidal ideation or attempts.  In addition, the Board's review of the record indicates that it is silent for any records for treatment of PTSD or other medical treatment after the March 2014 VA examination.  As a result, it is difficult for the Board to determine if the worsening of the Veteran's symptoms indicated by the April 2013 VA treatment records and the December 2013 suicide attempt was a sustained worsening reflective of his current disability picture or whether it was a temporary flare up of the Veteran's symptoms that has since resolved.  The Board notes that temporary flare-ups of symptoms do not constitute a basis for an increase in assessment of a disability's severity.  See Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002).  Rather, an increase in disability requires a sustained worsening that is not assessed in terms of a temporary flare-up or a passing change in symptoms.  Id.  

Therefore, to ensure due process and provide a complete picture of the current state of the Veteran's disability, the Board finds that it is necessary to remand to obtain any outstanding records of mental health treatment since March 2014.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide a completed release form authorizing VA to request copies of any treatment records from any medical providers who have treated him for PTSD since March 2014.  All identified records should be obtained and any efforts to obtain the records must be clearly documented in the claim file.

2.  Obtain any outstanding VA treatment records and associate them with the claim file.  Any efforts to obtain the records must be clearly documented in the claim file.  

3.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.

4.  If upon completion of the above action the appeal remains denied, the case should be returned to the Board after compliance with appellate procedures.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This matter must be afforded expeditious treatment.  The law requires that all issues that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
E. I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




